Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Corrected Notice of Allowability corrects claim 44.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chuck Meeker on 02/16/2021.
	Please amend the claims as follows (see underlining, 
44. The cartridge of claim 1, wherein the layer of deformable material comprises a laminate.

55. The cartridge of claim 1 further comprising a valve inlet and a valve outlet on opposing sides of the valve seat and a fluid channel in fluidic communication with the valve inlet and the valve outlet.	

62.    The cartridge of claim 61 further comprising a fluid-filled chamber in the body, wherein the chamber has an opening sealed closed with a heat seal.

Reasons for Allowance
	Claims 1-4, 39-42, 44-45 and 55-62 are allowed because the prior art fails to teach or suggest a deformable layer (comprising a non-homogenous material, wherein see Final Office Action, 12/04/2020, pg. 5).  In other words, the prior art fails to teach or suggest the claimed non-homogenous (e.g. laminated) deformable material a reason to substitute it for the monolithic deformable materials of the prior art.  Thus, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4, 39-42, 44-45 and 55-62 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON PRIEST whose telephone number is (571) 270-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free] If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON A PRIEST/Primary Examiner, Art Unit 1637